IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Harley Davidson,                         :
                           Petitioner    :
                                         :
                v.                       :      No. 1274 C.D. 2019
                                         :
Workers' Compensation Appeal             :
Board (Ness),                            :
                       Respondent        :


PER CURIAM                              ORDER

                NOW, August 17, 2020, upon consideration of Petitioner’s

application for reargument, and Respondent Brian Ness’s answer in response

thereto, the application is denied.